IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

W. W. FATHER OF N. S., a child,          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0369

GUARDIAN AD LITEM
PROGRAM and DEPARTMENT
OF CHILDREN AND FAMILIES,

      Respondents.

___________________________/

Opinion filed March 23, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Randi E. Dincher, Gainesville, for Petitioner.

Kelley Schaeffer, Guardian ad Litem Program, Sanford; Ward L. Metzger, Florida
Department of Children and Families, Jacksonville.



PER CURIAM.

                            ORDER ON JURISDICTION

       W.W. seeks review of an Order denying W.W.’s motion to reinstate supervised

visitation and his motion to declare section 39.0139, Florida Statutes, unconstitutional,

by petition for writ of certiorari. Having determined that review of this post-

dependency final order is properly by appeal rather than by petition for writ of
certiorari, we treat the petition as having invoked our appellate jurisdiction pursuant to

Florida Rule of Appellate Procedure 9.110(a)(1).

          This Court, along with the Fifth and Fourth Districts, has recognized that an

order entered on a post-dependency motion seeking authorized relief that fully resolves

the issues raised in the motion is generally reviewed by appeal pursuant to Florida Rule

of Appellate Procedure 9.130(a)(4). See J. S. v. Fla. Dep’t of Children & Families, 75
So. 3d 808, 809 n.1 (Fla. 1st DCA 2011); D. T. v. Dep’t of Children & Families, 54
So. 3d 632, 633 (Fla. 1st DCA 2011) (affirming order denying motion for

reunification); see also R. M. v. Dep’t of Children & Families, 19 So. 3d 1029, 1031

(Fla. 5th DCA 2009) (finding jurisdiction to review post-disposition dependency order

pursuant to rule 9.130(a)(4), and rejecting the argument that there is never any review

by appeal of non-final orders in dependency cases); A. B. v. Dep’t of Children &

Families, 834 So. 2d 350, 351 (Fla. 4th DCA 2003) (reviewing, pursuant to rule

9.130(a)(4), dependency order directing no contact between the mother and dependent

child).

          Recent amendment to rule 9.130(a)(4), however, requires us to revisit the

question of our jurisdiction to review such orders. As of January 1, 2015, rule

9.130(a)(4) was amended to remove the phrase “orders entered after final order on

authorized motion.” See In re Amendments to Florida Rules of Appellate Procedure,

2014 WL 5714099, *7 (Fla. Nov. 6, 2014). The accompanying Committee Notes


                                            2
provide that the “deletion clarifies that non-final orders entered after a final order are

no more or less reviewable than the same type of order would be if issued before a

final order,” and indicate that the amendment is intended to resolve conflicting

approaches to review that have arisen as a result of the stricken language. This view is

consistent with the view expressed by the Florida Supreme Court in Clearwater Federal

Savings & Loan Association v. Sampson, 336 So. 2d 78, 79 (Fla. 1976), which

provides for appeal of post-judgment orders noting that many post-judgment orders are

not really non-final in the same way as interlocutory orders. A post-dependency order

on an authorized motion that fully resolves the issues raised by the motion is final in

nature, and is therefore reviewable as a final order.

       In light of this recent amendment to rule 9.130(a)(4), we conclude that

henceforth, orders entered on post-dependency motions seeking authorized relief that

fully resolve the issues raised in the motions shall be reviewed as final orders pursuant

to Florida Rule of Appellate Procedure 9.110(a)(1).

LEWIS, C. J., MARSTILLER and OSTERHAUS, JJ., CONCUR.




                                            3